                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 UNITED STATES OF AMERICA,

         v.                                               CASE NO.: 4:19-cr-21

 KENNETH J. MURCHISON,

                Defendant.


                                          ORDER

        The appeal in the above-styled action having been dismissed by the United States Court of

Appeals for the Eleventh Circuit;

        THEREFORE, IT IS HEREBY ORDERED that the Mandate of the United States Court of

Appeals for the Eleventh Circuit is made the Judgment of this Court. Additionally, the Defendant’s

Motions, (docs. 18, 21, 22) are DENIED as moot. The Clerk of Court is directed to CLOSE this

case.

        SO ORDERED, this 9th day of October, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
